Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 1 of 15 PageID #:4041




                                Exhibit Q
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 2 of 15 PageID #:4042



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 LAURA MULLEN, individually and on                 Case No. 1:18-cv-1465
 behalf of all others similarly situated,
                                                   Honorable Matthew F. Kennelly
         Plaintiff,

 v.

 GLV, INC., d/b/a SPORTS
 PERFORMANCE VOLLEYBALL CLUB
 and GREAT LAKES CENTER, an Illinois
 corporation, RICKY BUTLER, an individual,
 and CHERYL BUTLER, an individual,

         Defendants.

                     PLAINTIFF’S RESPONSES TO DEFENDANTS’
                 FIRST SET OF REQUESTS TO PRODUCE DOCUMENTS

        Plaintiff Laura Mullen, pursuant to Rules 26 and 34 of the Federal Rules of Civil

Procedure, by and through her undersigned counsel, hereby provides the following response to

Defendants’ First Set of Requests to Produce Documents. Plaintiff provides these responses only

to the extent that she possesses relevant and responsive information. Plaintiff reserves all of her

rights to supplement these responses should more information become available.

                                      Preliminary Statement

        All responses contained herein are based only on such information and documents that

are presently available to and specifically known to Plaintiff. Further investigation and discovery

may supply additional facts, which may require these responses to be supplemented. Thus, the

following responses are given without prejudice to Plaintiff’s right to supplement or amend

them, or to produce evidence of subsequently discovered facts that Plaintiff may recall or learn at

a later date.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 3 of 15 PageID #:4043



                                      Responses to Requests

REQUEST FOR PRODUCTION NO. 1

       All Documents relied upon, related to, or otherwise used in preparing Your answers to

Defendants’ First Set of Interrogatories.

       RESPONSE:

       Plaintiff objects to this Request on the basis that it does not “describe with reasonable

particularity each item or category of items to be inspected” as required by Rule 34(b)(1)(A).

Plaintiff also objects to this Request as being unreasonably cumulative and duplicative of all

other Requests, to which responsive non-privileged documents are already being provided.

Plaintiff further objects to this Request as overly broad, irrelevant, and unduly burdensome in

that it seeks “all documents” in any way related to Plaintiff’s answers to Defendants’ First Set of

Interrogatories irrespective of their content or purpose and that are not reasonably calculated to

lead to the discovery of admissible evidence. Plaintiff further objects to this Request to the extent

that the documents sought are within Defendants’ possession, custody, or control, and are easily

discoverable from Defendants’ own records or third parties within Defendants’ control with less

burden and expense. Plaintiff also objects to this Request to the extent that it seeks documents

protected by the attorney-client privilege and/or the work-product doctrine. Plaintiff states that

responsive documents are being withheld pursuant to this objection. If Defendants intend this

Request to apply to privileged materials, a privilege log will be provided.

       Subject to and without waiving these objections, Plaintiff states that she will produce any

responsive, non-privileged documents identified in her answers to Defendants’ First Set of

Interrogatories, including any responsive, non-privileged documents subject to the terms of the

anticipated confidentiality order to be entered by the Court.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 4 of 15 PageID #:4044



REQUEST FOR PRODUCTION NO. 2

       All Documents and Communications that You contend support all allegations of sexual

abuse contained in the Complaint, Identifying the source from which each Communication or

Document was obtained.

       RESPONSE:

       Plaintiff objects to this Request on the basis that it does not “describe with reasonable

particularity each item or category of items to be inspected” as required by Rule 34(b)(1)(A).

Plaintiff further objects to this Request as being unreasonably cumulative and duplicative of all

other Requests, to which responsive non-privileged documents are already being provided.

Plaintiff also objects to this Request on the basis that it is overly broad and unduly burdensome

in that it seeks a broad range of documents without limitation, for example, as to time or scope.

Plaintiff also objects to this Request on the basis that it seeks documents that are equally

available to Defendants and/or within the possession, custody or control of Defendants, and

therefore are more easily discoverable by Defendants or from third parties it controls with less

burden and expense. Plaintiff also objects to this Request to the extent that it seeks information

protected by the attorney-client privilege and/or the attorney work-product doctrine. Plaintiff

states that responsive documents are being withheld pursuant to this objection. If Defendants

intend this Request to apply to privileged materials, a privilege log will be provided.

       Subject to and without waiving these objections, Plaintiff states that the documents

bearing Bates Nos. MULLEN_000005–MULLEN_000261 are responsive to this Request.

Investigation continues.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 5 of 15 PageID #:4045



REQUEST FOR PRODUCTION NO. 3

       All Communications with any person, company, or organization related to the claims or

defenses of the Parties in this Matter, Including but not limited to verbal Communications,

emails, text messages, Facebook posts, Facebook messages, VolleyTalk posts, and VolleyTalk

personal messages with:

       a.   Sarah Powers-Barnhard
       b.   Christine Tuzi
       c.   Julie Bremner
       d.   Beth Rose
       e.   Jane Doe
       f.   Unnamed 6th woman in Complaint
       g.   Kay Rogness
       h.   Emily Swanson
       i.   Wade Horvath
       j.   Nancy Hogshead-Makar
       k.   Champion Women

       RESPONSE:

       Plaintiff objects to this Request as overly broad and unduly burdensome in that it seeks

“all communications” related to the claims and defenses of any party, irrespective of their

content or purpose and without limitation, for example, as to time or scope, and thus seeks

documents that are neither relevant nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff also objects to this Request as vague and ambiguous, as it calls for

document production of all “verbal Communications,” and it is unclear how a verbal

communication would be in written form. Plaintiff also objects to this Request to the extent that

it seeks information protected by the attorney-client privilege and/or the attorney work-product

doctrine. Plaintiff states that responsive documents are being withheld pursuant to these

objections. If Defendants intend this Request to apply to privileged materials, a privilege log will

be provided.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 6 of 15 PageID #:4046



       Subject to and without waiving these objections, Plaintiff states that she will produce any

responsive, non-privileged communications subject to the terms of the anticipated confidentiality

order to be entered by the Court. Investigation continues.



REQUEST FOR PRODUCTION NO. 4

       All VolleyTalk Communications You sent or received during the Relevant Time Period,

Including both public posts and personal messages, Identifying the name of the owner of each

account with which You communicated, when known, and the dates upon which each

Communications was made.

       RESPONSE:

       Plaintiff objects to this Request on the basis that it does not “describe with reasonable

particularity each item or category of items to be inspected” as required by Rule 34(b)(1)(A).

Plaintiff also objects to this Request on the basis that it seeks documents that are equally

available to Defendants and/or within the possession, custody or control of Defendants, and

therefore are more easily discoverable by Defendants or from third parties it controls with less

burden and expense. Plaintiff also objects to this Request as overly broad and unduly

burdensome in that it seeks “all communications” on VolleyTalk sent or received by Plaintiff

since she first enrolled her daughter(s) in any club volleyball program, irrespective of their

content or purpose and without limitation, for example, as to time or scope, and thus seeks

documents that are neither relevant nor reasonably calculated to lead to the discovery of

admissible evidence.

       Subject to and without waiving these objections, Plaintiff states that the documents

bearing Bates Nos. MULLEN_000325–MULLEN_000333 are responsive to this Request.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 7 of 15 PageID #:4047



Investigation continues. Plaintiff will supplement her response to this Request with any

responsive, non-privileged communications, including communications subject to the terms of

the anticipated confidentiality order to be entered by the Court.



REQUEST FOR PRODUCTION NO. 5

       All Documents related to payments made by You to GLV.

       RESPONSE:

       Plaintiff objects to this Request on the basis that it seeks documents that are equally

available to Defendants and/or within the possession, custody or control of Defendants or third

parties it controls, and therefore are more easily discoverable by Defendants with less burden and

expense. Plaintiff also objects to this Request as overly broad and unduly burdensome in that it

seeks all payments made by Plaintiff to GLV, irrespective of their content or purpose and

without limitation, for example, as to time or scope, and thus seeks documents that are neither

relevant nor reasonably calculated to lead to the discovery of admissible evidence.

       Subject to and without waiving these objections, Plaintiff states that she will produce any

responsive, non-privileged documents subject to the terms of the anticipated confidentiality order

to be entered by the Court. Investigation continues.



REQUEST FOR PRODUCTION NO. 6

       All Communications with Rick Butler, Cheryl Butler, and GLV, Inc., Including all

current and former employees of GLV.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 8 of 15 PageID #:4048



       RESPONSE:

       Plaintiff objects to this Request on the basis that it does not “describe with reasonable

particularity each item or category of items to be inspected” as required by Rule 34(b)(1)(A).

Plaintiff further objects to this Request on the basis that it seeks documents that are equally

available to Defendants and/or within Defendants’ possession, custody or control and are easily

discoverable from Defendants’ own records. Plaintiff also objects to this Request on the basis

that it is overly broad by seeking “all communications” irrespective of their context or purpose

and without limitation, for example as to time or scope, and thus seeks documents that are

neither relevant nor reasonably calculated to lead to the discovery of admissible evidence.

       Subject to and without waiving these objections, Plaintiff states that she will produce all

responsive, non-privileged communications, including any communications subject to the terms

of the anticipated confidentiality order to be entered by the Court. Investigation continues.



REQUEST FOR PRODUCTION NO. 7

       All Communications with Your daughters related to their participation in any club

volleyball program.

       RESPONSE:

       Plaintiff objects to this Request on the basis that it does not “describe with reasonable

particularity each item or category of items to be inspected” as required by Rule 34(b)(1)(A).

Plaintiff objects to this Request on the basis that it is overly broad and unduly burdensome, and

seeks information that it is not relevant nor reasonably calculated to lead to the discovery of

admissible evidence in its demand for “all communications with [Plaintiff’s] daughters related to
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 9 of 15 PageID #:4049



their participation in any club volleyball program” without limitation, for example, as to time or

scope. Plaintiff states that responsive documents are being withheld pursuant to these objections.

       Subject to and without waiving these objections, Plaintiff states she will produce any

responsive, non-privileged communications related to her daughters’ participation in the Sports

Performance Program, including any communications subject to the terms of the anticipated

confidentiality order to be entered by the Court. Investigation continues.



REQUEST FOR PRODUCTION NO. 8

       The Document(s) or Communication(s) You contend first informed You of the

allegations of sexual abuse contained in the Complaint.

       RESPONSE:

       Plaintiff objects to this Request as being unreasonably cumulative and duplicative of

Request Nos. 1 and 2, to which responsive non-privileged documents are already being or will be

provided. Plaintiff also objects to this Request to the extent that it seeks information protected by

the attorney-client privilege and/or the attorney work-product doctrine. Plaintiff states that

responsive documents are being withheld pursuant to these objections. If Defendants intend this

Request to apply to privileged materials, a privilege log will be provided.

       Subject to and without waiving these objections, Plaintiff states that the documents

bearing Bates Nos. MULLEN_000262 – MULLEN_000324 are responsive to this Request.



REQUEST FOR PRODUCTION NO. 9

       All Documents which support your contention that Defendants concealed from You the

alleged Sexual Abuse.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 10 of 15 PageID #:4050



        RESPONSE:

        Plaintiff objects to this Request on the basis that it seeks documents that are equally

available to Defendants and/or within Defendants’ possession, custody or control and are easily

discoverable from Defendants’ own records. Plaintiff also objects to this Request to the extent

that it seeks information protected by the attorney-client privilege and/or the attorney work-

product doctrine.

        Subject to and without waiving these objections, Plaintiff states that the documents

bearing Bates Nos. MULLEN_000001–MULLEN_000004 are responsive to this Request.

Investigation continues.



REQUEST FOR PRODUCTION NO. 10

        All Documents which support your claim of damages.

        RESPONSE:

        Plaintiff objects to this Request as being unreasonably cumulative and duplicative of

Request No. 5. Plaintiff also objects to this Request on the basis that it seeks documents that are

equally available to Defendants and/or within the possession, custody or control of Defendants or

third parties it controls, and therefore are more easily discoverable by Defendants with less

burden and expense. Plaintiff also objects to this Request as overly broad and unduly

burdensome in that it seeks “all documents” that support Plaintiff’s claim of damages, when

fewer than “all” documents related to Plaintiff’s claim of damages would be sufficient to support

Plaintiff’s claim.

        Subject to and without waiving these objections, see Response to Request No. 5.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 11 of 15 PageID #:4051



REQUEST FOR PRODUCTION NO. 11

       Any Document or Communication You contend shows that members of the Class would

not allow their children to play for Defendants had they known of the alleged Sexual Abuse.

       RESPONSE:

       Plaintiff also objects to this Request as being unreasonably cumulative and duplicative of

all other Requests, to which responsive non-privileged documents are already being or will be

provided. Plaintiff further objects to this Request to the extent that the documents sought are

within Defendants’ possession, custody, or control, and are easily discoverable from Defendants’

own records. Plaintiff also objects to this Request to the extent that it seeks documents protected

by the attorney-client privilege and/or the work-product doctrine. Plaintiff states that responsive

documents are being withheld pursuant to this objection. If Defendants intend this Request to

apply to privileged materials, a privilege log will be provided.

       Subject to and without waiving these objections, Plaintiff states that she will produce any

responsive, non-privileged documents. Investigation continues.



REQUEST FOR PRODUCTION NO. 12

       All Documents and/or Communications that You contend support Your claims and/or

defend Your claims against Defendants’ Affirmative Defenses.

       RESPONSE:

       Plaintiff objects to this Request on the basis that it does not “describe with reasonable

particularity each item or category of items to be inspected” as required by Rule 34(b)(1)(A).

Plaintiff further objects to this Request as being unreasonably cumulative and duplicative of all

other Requests, to which responsive non-privileged documents are already being provided.
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 12 of 15 PageID #:4052



Plaintiff also objects to this Request on the basis that it is overly broad and unduly burdensome

in that it seeks a broad range of documents without limitation, for example, as to time or scope,

and thus seeks documents that are neither relevant nor reasonably calculated to lead to the

discovery of admissible evidence. Plaintiff also objects to this Request on the basis that it seeks

documents that are equally available to Defendants and/or within the possession, custody or

control of Defendants, and therefore are more easily discoverable by Defendants or from third

parties it controls with less burden and expense. Plaintiff also objects to this Request to the

extent that it seeks information protected by the attorney-client privilege and/or the attorney

work-product doctrine. Plaintiff states that responsive documents are being withheld pursuant to

this objection. If Defendants intend this Request to apply to privileged materials, a privilege log

will be provided.

       Subject to and without waiving these objections, Plaintiff states that the documents

bearing Bates Nos. MULLEN_000001–MULLEN_000324 are responsive to this Request.

Investigation continues.



REQUEST FOR PRODUCTION NO. 13

       All Communications related to Your daughters’ participation in any GLV volleyball

program, including but not limited to Sports Performance, GLCYA, camps, clinics, and lessons.

       RESPONSE:

       Plaintiff objects to this Request as being unreasonably cumulative and duplicative of

Request No. 7, to which responsive non-privileged documents will be provided. Plaintiff also

objects to this Request on the basis that it is overly broad and unduly burdensome in that it seeks

a broad range of communications without limitation, for example, as to time or scope, and thus
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 13 of 15 PageID #:4053



seeks documents that are neither relevant nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff also objects to this Request on the basis that it seeks documents

that are equally available to Defendants and/or within the possession, custody or control of

Defendants, and therefore are more easily discoverable by Defendants or from third parties it

controls with less burden and expense. Plaintiff also objects to this Request to the extent that it

seeks information protected by the attorney-client privilege and/or the attorney work-product

doctrine. Plaintiff states that responsive documents are being withheld pursuant to this objection.

If Defendants intend this Request to apply to privileged materials, a privilege log will be

provided.

       Subject to and without waiving these objections, Plaintiff states that she will produce all

responsive, non-privileged communications, including any communications subject to the terms

of the anticipated confidentiality order to be entered by the Court.



                          *                       *                      *



Dated: April 17, 2019                          LAURA MULLEN, individually and on behalf of the
                                               class of similarly situated individuals,

                                               By: s/ Sydney M. Janzen
                                                       One of Plaintiff’s attorneys

                                               Jay Edelson
                                               jedelson@edelson.com
                                               Eve-Lynn J. Rapp
                                               erapp@edelson.com
                                               Christopher L. Dore
                                               cdore@edelson.com
                                               Alfred K. Murray II
                                               amurray@edelson.com
                                               Sydney M. Janzen
                                               sjanzen@edelson.com
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 14 of 15 PageID #:4054



                                     EDELSON PC
                                     350 North LaSalle Street, 14th Floor
                                     Chicago, Illinois 60654
                                     Tel: 312.589.6370
                                     Fax: 312.589.6378
Case: 1:18-cv-01465 Document #: 144-18 Filed: 05/28/19 Page 15 of 15 PageID #:4055



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 17, 2019, I served the above and foregoing by causing a true
and accurate copy of such paper to be placed in a postage prepaid envelope addressed to the
person shown below and depositing such envelope in the U.S Mailbox located at 350 North
LaSalle Street, Chicago, Illinois 60654, and further, by causing a true and accurate copy of such
paper to be delivered to the person shown below via electronic mail:

Danielle D’Ambrose
Danielle@DambrosePC.com
D’Ambrose P.C.
500 North Michigan Avenue, Suite 600
Chicago, Illinois 60611
Tel: 312.639-4121
Fax: 312.574.0924



                                                     By: s/ Sydney M. Janzen
